                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:19-cv-04518-MWF (MAA)                                           Date: July 15, 2019
Title       Derek Lynn Hockett v. Unit 12 Supervisor Marty



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    Chris Silva                                             N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why This Case Should Not Be
                                        Dismissed for Want of Prosecution

        On May 23, 2019, Plaintiff Derek Lynn Hockett (“Plaintiff”) filed a civil rights Complaint
pursuant to 42 U.S.C. § 1983. (Compl., ECF No. 1.) However, Plaintiff neither paid the required
$400 filing fee, nor filed an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.
(See ECF No. 2.)

       On May 23, 2019, the Court issued an Order Regarding Application to Proceed In Forma
Pauperis or Payment of Filing Fee, which ordered Plaintiff, within thirty (30) days from the date of
the Order, to submit the $400 filing fee or application to proceed in forma pauperis with supporting
documentation. (“Order,” ECF No. 4) The Court cautioned Plaintiff that failure to comply with the
Order “will result in a recommendation that the Complaint be dismissed.” (Id.)

       To date, Plaintiff has neither submitted the $400 filing fee nor an application to proceed in
forma pauperis.




CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No. 2:19-cv-04518-MWF (MAA)                                        Date: July 15, 2019
Title      Derek Lynn Hockett v. Unit 12 Supervisor Marty



         Plaintiff is ORDERED TO SHOW CAUSE by August 14, 2019 why the Court should not
recommend that the case be dismissed for want of prosecution. C.D. Cal. L.R. 41-1. If Plaintiff
submits the $400 filing fee or an application to proceed in forma pauperis on or before that date, the
Order to Show Cause will be discharged, and no additional action need be taken. Plaintiff is advised
that failure to respond to this Order to Show Cause will result in a recommendation that the
Complaint be dismissed.

It is so ordered.
Attachment
Request to Proceed In Forma Pauperis with Declaration in Support (CV-60P)




                                                                        Time in Court:        0:00
                                                                  Initials of Preparer:       CSI


CV-90 (03/15)                          Civil Minutes – General                            Page 2 of 2
